Exhibit 10.3
EXECUTION COPY
AMENDMENT NO. 2
TO
RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT (this
“Amendment”), dated as of April 13, 2009, is entered into among HBI RECEIVABLES
LLC, as seller (“Seller”), HANESBRANDS INC., in its capacity as servicer (in
such capacity, the “Servicer”), the Committed Purchasers party hereto, the
Conduit Purchasers party hereto, the Managing Agents party hereto, and HSBC
SECURITIES (USA) INC. (“HSBC”), as assignee of JPMORGAN CHASE BANK, N.A., as
agent (in such capacity, the “Agent”). Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the “Purchase Agreement”
referred to below.
PRELIMINARY STATEMENTS
          A. Reference is made to that certain Receivables Purchase Agreement
dated as of November 27, 2007 among Seller, Servicer, the Committed Purchasers,
the Conduit Purchasers and the Agent (as amended prior to the date hereof and as
the same may be further amended, restated, supplemented or modified from time to
time, the “Purchase Agreement”).
          B. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed to amend certain
provisions of the Purchase Agreement upon the terms and conditions set forth
herein.
          SECTION 1. Amendment. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the parties hereto hereby agree to
amend the Purchase Agreement as follows:
          (a) Section 2.4 of the Purchase Agreement is hereby amended to delete
the second clause in the priority of payments contained therein in its entirety
and replace it with the following:
(ii) second, to the Agent, for its own account, all accrued and unpaid fees
under the Agent Fee Letter, and to each Managing Agent, for its own account or
for the benefit of the Purchasers in its Purchase Group, all accrued and unpaid
fees under the Fee Letter and all Yield, ratably in accordance with such amounts
owed to such parties;
          (b) Section 7.1 of the Purchase Agreement is hereby amended to add the
following paragraph (n) to the end of such section:
(n) Covenant to Amend Definition of Eligible Receivables. Each of the Seller and
the Servicer hereby covenants and agrees that the definition of “Eligible
Receivables” shall be amended, in form and substance mutually satisfactory to
the Seller, Servicer, each Managing Agent and the Agent, no later than 30 days
following the date on which the Managing Agents complete their review of the
results of the Post-Closing Field Examination if such
* PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST

 



--------------------------------------------------------------------------------



 



amendment is deemed necessary or desirable by each of the Managing Agents in
their sole, reasonable discretion (it being understood that any such amendment
shall not affect the status of any Receivable as an Eligible Receivable prior to
the effective date of such amendment).
For purposes of this paragraph (n), “Post-Closing Field Examination” shall mean
the field examination designated as such by, and performed by representatives
of, the Managing Agents, following April 13, 2009, of the Servicer’s collection,
operating and reporting systems, the Credit and Collection Policy of the
Originator, and historical receivables, data and accounts. The Managing Agents
agree to provide a copy of the results of the Post-Closing Field Examination to
Servicer, each other Managing Agent and the Agent within 5 Business Days of its
receipt thereof.
          (c) Article VIII of the Purchase Agreement is hereby amended to delete
Section 8.5 in its entirety and replace it with the following:
          Section 8.5 Reports. The Servicer shall prepare and forward to each
Managing Agent and the Agent (i) at any time during which a Downgrade Event has
occurred and is continuing, on each Business Day, a Daily Report which will
include information regarding the Receivables as of the previous Business Day,
(ii) on Wednesday of each week (or if such Wednesday is not a Business Day, on
the immediately preceding Business Day), a Weekly Report which will include
information regarding the Receivables for the seven (7)-day period ending (and
including) the immediately preceding Friday, (iii) (x) prior to May 2009, on the
third Thursday of each month (or, if such day is not a Business Day, on the next
succeeding Business Day) and (y) commencing in May 2009, on the 23rd day of each
month (or, if such day is not a Business Day, on the next succeeding Business
Day), and at such other additional times as the Agent or any Managing Agent
shall request, a Settlement Report which will include information regarding the
Receivables for the most recently ended Calendar Month and (iv) at such times as
the Agent or any Managing Agent shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables.
          (d) Section 9.1 of the Purchase Agreement is hereby amended to delete
paragraph (f) in its entirety and replace it with the following:
          (f) As at the end of any Calendar Month:

  (i)  
the average of the Delinquency Ratios as of the end of such Calendar Month and
the two preceding Calendar Months shall exceed 4.75%;

2



--------------------------------------------------------------------------------



 



  (ii)  
the average of the Loss-to-Liquidation Ratios as of the end of such Calendar
Month and the two preceding Calendar Months shall exceed 2.75%; or
    (iii)  
the average of the Dilution Ratios as of the end of such Calendar Month and the
two preceding Calendar Months shall exceed 14.25%.

          (e) Exhibit I to the Purchase Agreement is hereby amended to add the
following definitions of “Downgrade Event” and “PNC” in the appropriate
alphabetical order:
          “Downgrade Event” means the occurrence of any one or more of the
following: (i) HBI’s issuer rating is below B- by S&P, (ii) HBI’s senior
unsecured long-term debt rating is below B3 by Moody’s or (iii) HBI’s debt under
the First Lien Credit Agreement is rated below B3 by Moody’s.
          “PNC” means PNC Bank, N.A., and its successors and assigns.
          (f) Exhibit I to the Purchase Agreement is hereby amended to delete
the definitions of “Agent Fee Letter”, “Concentration Limit”, “CP Rate”,
“Dilution Reserve Floor”, “Facility Termination Date”, “Fee Letter”, “HSBC”,
“Loss Reserve Floor”, “Settlement Date” and “Stress Factor” and replace them
with the following:
          “Agent Fee Letter” means the letter agreement dated as of April 13,
2009, between the Agent and Seller as the same may be amended, restated,
supplemented or otherwise modified from time to time.
          “Concentration Limit” means, for any Obligor and its Affiliates, at
any time, the amount equal to the product of (a) either (i) 3.00% or (ii) such
other higher percentages (each, a “Special Concentration Percentage”) for such
Obligors and its Affiliates as are set forth on Schedule C, which Special
Concentration Percentage is subject to reduction or cancellation (1) by the
Agent with respect to any Obligor, or (2) by the Agent, upon written demand by
any Managing Agent, with respect to any Obligor whose short term debt ratings
are withdrawn or downgraded by S&P or Moody’s, in either case of (1) or (2),
upon five (5) Business Days’ prior notice to Seller, the other Managing Agents,
the Agent and the Servicer and (b) the aggregate Outstanding Balance of all
Eligible Receivables at such time.
          “CP Rate” means:
          (a) with respect to any Conduit Purchaser for which HSBC or PNC is the
Managing Agent, for any Accrual Period for any Purchaser Interest, to the extent
such Conduit Purchaser funds such Purchaser Interest by issuing Commercial
Paper, a per annum rate equal to the weighted average of the rates (as
determined by the

3



--------------------------------------------------------------------------------



 



applicable Managing Agent and which shall include commissions of placement
agents and dealers, incremental carrying costs incurred with respect to the
commercial paper of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser and any other costs associated with the issuance of
commercial paper) payable by such Conduit Purchaser in respect of its Commercial
Paper outstanding during such Accrual Period that is allocated, in whole or in
part, to fund or maintain such Purchaser Interest during such Accrual Period,
converted (as necessary) to an annual yield equivalent rate calculated on the
basis of a 360-day year; and
          (b) for any Accrual Period for any Purchaser Interest funded by a
Conduit Purchaser that becomes a party to this Agreement pursuant to an
Assignment Agreement, to the extent such Conduit Purchaser funds such Purchaser
Interest by issuing Commercial Paper, the “CP Rate” set forth in such Assignment
Agreement;
          provided, that at all times after the occurrence and during the
continuance of an Amortization Event, the CP Rate shall mean the Default Rate.
          “Dilution Reserve Floor” means 17.0%.
          “Facility Termination Date” means the earliest to occur of (i)
April 12, 2010 and (ii) the Amortization Date.
          “Fee Letter” means that certain letter agreement dated as of April 13,
2009, among Seller, the Agent and the Managing Agents, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.
          “HSBC” means HSBC Securities (USA) Inc., and its successors and
assigns.
          “Loss Reserve Floor” means 15.0%.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by HSBC Bank USA, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective; provided that at all times after the occurrence and during the
continuance of an Amortization Event, the Prime Rate shall mean the Default
Rate.
          “Settlement Date” means (i) prior to May 2009, the date that is two
(2) Business Days after the third Thursday of each month (or, if such third
Thursday is not a Business Day, two (2) Business Days after the next

4



--------------------------------------------------------------------------------



 



succeeding Business Day) and (ii) commencing in May 2009, the 15th day of each
month (or, if such day is not a Business Day, the next succeeding Business Day).
          “Stress Factor” means, (i) at any time during which a Downgrade Event
has occurred and is continuing, 2.50, and (ii) at all other times, 2.25.
          (g) Exhibit I to the Purchase Agreement is hereby amended to delete
the definitions of “CP Costs” and “JPMorgan” in their entirety.
          (h) The Purchase Agreement is hereby amended to delete each and every
reference to “JPMorgan” and “JPMorgan Chase Bank, N.A.” insofar as such
references are made to the Person serving as the “Agent”, and to replace such
references with “HSBC” and “HSBC Securities (USA) Inc.”, respectively.
          (i) The Purchase Agreement is hereby amended to delete Schedule A in
its entirety and replace it with the new Schedule A attached hereto as
Attachment 1.
          (j) The Purchase Agreement is hereby amended to delete Schedule C in
its entirety and replace it with the new Schedule C attached hereto as
Attachment 2.
          SECTION 2. Representations and Warranties. Each of the Seller and the
Servicer hereby represents and warrants to each of the other parties hereto, as
to itself that:
          (a) It has all necessary corporate or company power and authority to
execute and deliver this Amendment and to perform its obligations under the
Purchase Agreement as amended hereby, the execution and delivery of this
Amendment and the performance of its obligations under the Purchase Agreement as
amended hereby has been duly authorized by all necessary corporate or company
action on its part and this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (b) On the date hereof, before and after giving effect to this
Amendment, (i) no Amortization Event or Potential Amortization Event has
occurred and is continuing and (ii) the aggregate Purchaser Interests do not
exceed 100%.

5



--------------------------------------------------------------------------------



 



          SECTION 3. Conditions Precedent. This Amendment shall become effective
on the first Business Day (the “Effective Date”) on which (i) the Agent or its
counsel has received five (5) counterpart signature pages to each of this
Amendment, the Fee Letter of even date herewith and the Agent Fee Letter of even
date herewith, in each case, executed by each of the parties hereto and
(ii) each Managing Agent has received the Up-Front Fee (as such term is defined
in the Fee Letter) due in connection with the execution of this Amendment.
          SECTION 4. Reference to and Effect on the Transaction Documents.
          (a) Upon the effectiveness of this Amendment, (i) each reference in
the Purchase Agreement to “this Receivables Purchase Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Purchase Agreement as amended or otherwise modified
hereby, and (ii) each reference to the Purchase Agreement in any other
Transaction Document or any other document, instrument or agreement executed
and/or delivered in connection therewith, shall mean and be a reference to the
Purchase Agreement as amended or otherwise modified hereby.
          (b) Except as specifically amended, terminated or otherwise modified
above, the terms and conditions of the Purchase Agreement, of all other
Transaction Documents and any other documents, instruments and agreements
executed and/or delivered in connection therewith, shall remain in full force
and effect and are hereby ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Agent or any
Purchaser under the Purchase Agreement or any other Transaction Document or any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

6



--------------------------------------------------------------------------------



 



          SECTION 5. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic format shall be effective as delivery
of a manually executed counterpart of this Amendment.
          SECTION 6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK.
          SECTION 7. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
          SECTION 8. Fees and Expenses. Seller hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent, the Managing
Agents or Purchasers in connection with the preparation, execution and delivery
of this Amendment and any of the other instruments, documents and agreements to
be executed and/or delivered in connection herewith, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel to the
Agent or Purchasers with respect thereto.
[Remainder of Page Deliberately Left Blank]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers as of the date first above
written.

         
 
  HBI RECEIVABLES LLC
 
       
 
  By:   /s/ Richard D. Moss
 
       
 
      Name: Richard D. Moss
Title:   President and Chief Executive Officer
 
       
 
  HANESBRANDS INC., as Servicer
 
       
 
  By:   /s/ Richard D. Moss
 
       
 
      Name: Richard D. Moss
Title:   Senior Vice President and Treasurer

Signature Page
to
Amendment No. 2 to RPA

 



--------------------------------------------------------------------------------



 



         
 
  BRYANT PARK FUNDING LLC, as a Conduit Purchaser
 
       
 
  By:   /s/ Damian A. Perez
 
       
 
      Name: Damian A. Perez
Title:   Vice President
 
       
 
  HSBC SECURITIES (USA) Inc., as a Managing Agent
and Agent
 
       
 
  By:   /s/ Suzanna Baird
 
       
 
      Name: Suzanna Baird
Title:   Vice President
 
       
 
  HSBC BANK USA, NATIONAL ASSOCIATION, as a
Committed Purchaser
 
       
 
  By:   /s/ Bradley A. Olsen
 
       
 
      Name: Bradley A. Olsen
Title:   Assistant Vice President

Signature Page
to
Amendment No. 2 to RPA

 



--------------------------------------------------------------------------------



 



         
 
  MARKET STREET FUNDING LLC, as a Conduit Purchaser
 
       
 
  By:   /s/ Doris J. Hearn
 
       
 
      Name: Doris J. Hearn
Title:   Vice President
 
       
 
  PNC BANK, N.A., as a Committed Purchaser and
as a Managing Agent
 
       
 
  By:   /s/ William P. Falcon
 
       
 
      Name: William P. Falcon
Title:   Vice President

Signature Page
to
Amendment No. 2 to RPA

 



--------------------------------------------------------------------------------



 



Attachment 1 to Amendment No. 2 to Receivables Purchase Agreement
SCHEDULE A
PURCHASE GROUPS; COMMITMENTS; GROUP PURCHASE LIMITS

     
HSBC Purchase Group
   
 
   
Group Purchase Limit:
  $125,000,000
 
   
Managing Agent:
  HSBC Securities (USA) Inc.
 
   
Conduit Purchaser:
  Bryant Park Funding LLC
 
   
Committed Purchaser:
  HSBC Bank USA, National Association
             Commitment:
  $125,000,000
 
   
PNC Purchase Group
   
 
   
Group Purchase Limit:
  $125,000,000
 
   
Managing Agent:
  PNC Bank, N.A.
 
   
Conduit Purchaser:
  Market Street Funding LLC
 
   
Committed Purchaser:
  PNC Bank, N.A.
             Commitment:
  $125,000,000

 



--------------------------------------------------------------------------------



 



Attachment 2 to Amendment No. 2 to Receivables Purchase Agreement
SCHEDULE C
SPECIAL CONCENTRATION PERCENTAGES

             
Obligor Name
    Special Concentration Percentage    
 
         
[****]
    [****]%    
[****]
    [****]%    
[****]
    [****]%    
[****]
    [****]%    
[****]
    [****]%    
[****]
    [****]%    

**** Omitted pursuant to a confidential treatment request

 